Title: To Thomas Jefferson from Martha Jefferson Randolph, 24 November 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Edge hill Nov. 24, 1808
                  
                  The small pox has broke out in Staunton and spread a general alarm, least through the medium of the stages it should be communicated. if it is easy to obtain the vaccine we should be greatly obliged to you to send us some as our three youngest children and many of our negroes have not been innoculated at all.
                  Looking over some of the literary magazines the other day we met with the beginning of a tale by Miss Edgeworth which interested us so much that we are all anxious to see the end of it. perhaps Mrs. H. Smith who is such a general reader may be able to tell you from what work of Miss Edgeworth’s it is taken, and if not exceeding one volume in size I should be very much obliged to you to get it and send it to me “The Modern Griselda” is the name of the tale, or novel, I do not know which, having read only as much as one number of a magazine contained and not possessing the following numbers—old Col. Lewis is confined to his bed and has lost the use of his hands entirely Mr Randolph went to see him last sunday and thinks from his general appearance that he can hold out but very little longer—Virginia leaves us to morrow. they have obtained the old gentleman’s consent to go to house keeping at Cary’s brook next summer; Mr Randolph proposed to Doctor Bankhead to purchase for his son her portion of the Bedford Lands, which will be laid off adjoining Ann’s, he has consented and by that means they will have near 1000 acres of the best of the land where they mean finally to settle, and Virginia’s portion being converted in to money will enable Wilson to buy Miles’s part of the Cary’s brook estate, so that nothing but a sad experience of the uncertainty of the fairest prospects of happiness, would prevent my being perfectly satisfied with the situation of our two eldest Daughters but such is the instability of human affairs that no man can be pronounced a “happy one before his death” so said Solon, and so too many of us have experienced—
                  adieu My Very Dear Father to contribute to the utmost of my abilities to the happiness of your life constitute the supreme felicity of mine
                  Yours tenderly
                  
                     M R.
                  
               